I wish to add the following reasons why I concur in the judgment. I think the action is sustainable on the theory of assignment or conventional subrogation. The petition alleged that the telephone company and the petitioners had demanded the sums claimed to be due and that the bank refused to pay. The bank's answer states that it admits that it denies liability and refuses to pay petitioners the amount claimed. I take this admission to mean that the bank admits that the telephone company demanded payment and that it was refused. Thus the loss to the telephone company is established. Its contract with *Page 127 
the telephone company was breached as a result of which it had a cause of action. It could either assign this cause of action of contract that another should stand in its place with reference thereto. The sureties are not barred by having elected an inconsistent remedy, for the reason that the sureties were not the sureties of the defaulting employee, but were obligated on a fidelity bond in an undertaking between them and the telephone company, to which the defaulting employee was not a party.